     Case 2:16-cr-00292-JGB Document 135-1 Filed 05/14/20 Page 1 of 2 Page ID #:493



1    TRACY L. WILKISON
     Attorney for the United States,
2    Acting Under Authority Conferred by
     28 U.S.C. § 515
3    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
4    Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
5    Assistant United States Attorney
     Deputy Chief, General Crimes Section
6         1200 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-5615
8         Facsimile: (213) 894-0141
          E-mail:    melanie.sartoris@usdoj.gov
9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT
13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                 No. CR 16-292 JGB

15              Plaintiff,                     [PROPOSED] ORDER

16                    v.

17   MARIYA CHERNYKH, et al.,
     -3) SYED RAHEEL FAROOK
18
                Defendants.
19

20
            For the reasons contained in the parties’ stipulation it is
21
     hereby ORDERED that the sentencing hearing for defendant SYED RAHEEL
22
     FAROOK is continued from May 18, 2020, to November 9, 2020 at 2:00
23
     p.m.
24
            IT IS SO ORDERED.
25

26

27
     DATE                                     HONORABLE JESUS G. BERNAL
28                                            UNITED STATES DISTRICT JUDGE
     Case 2:16-cr-00292-JGB Document 135-1 Filed 05/14/20 Page 2 of 2 Page ID #:494



1    Presented by:

2     /s/ Melanie Sartoris
     MELANIE SARTORIS
3    Assistant United States Attorney
4

5

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                        2
